Citation Nr: 0715136	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a bilateral elbow 
disability.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to May 
1999.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision in which the RO denied service connection for a 
bilateral elbow condition.  The veteran filed a notice of 
disagreement (NOD) in December 2004, and the RO issued a 
statement of the case (SOC) in January 2005.  The veteran 
filed a substantive appeal (via a March 2005 letter accepted 
in lieu of a VA Form 9, Appeal to Board of Veterans' 
Appeals).

In July 2006, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for 
additional development .  After completing the requested 
action, the RO continued the denial of the claim (as 
reflected in a January 2007 supplemental SOC (SSOC)), and 
returned this matter matters to the Board for further 
appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

Private treatment records dated from February to July 2004 
reflect diagnose of various bilateral elbow disabilities, to 
include chronic and acute olecranon bursitis, degenerative 
enthesophytosis, bilateral intra-articular arthritis and bone 
spurs.  A June 2004 radiology report notes a diagnosis of 
degenerative enthesophytosis bilaterally, along with a 
comment that a fragment of bone adjacent to the ulna 
suggested that the enthesophyte may have fractured in the 
past.  Further, in a February 1994 private treatment record 
prepared during service, Dr. Poling indicated that the 
veteran's elbow "flared up again," but that he wore a pad 
and it cleared up.

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2006), 38 C.F.R. § 
3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, there is evidence of a current elbow 
disability that manifested about five years after service, a 
medical notation indicating that the disability may have been 
present previously, and evidence of an in-service event.  As 
the evidence thus "indicates" that there "may" be a nexus 
between a current elbow disability and an in-service event, a 
VA examination to obtain a medical nexus opinion is 
warranted.  See McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination of the elbow, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to such scheduled 
examination, without good cause, may result in a denial of 
the claim (as the claim will be considered on the basis of 
evidence already of record).  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also request 
that the veteran furnish any pertinent evidence in his 
possession.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).   However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should request that the 
veteran furnish all pertinent evidence in 
his possession.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the elbow, 
by a physician, at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to the examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions. All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should specifically 
identify all disability/ies affecting the 
veteran's elbows.  With respect to each 
such diagnosed disability, the physician 
should provide an opinion as whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
the disability is the result of injury or 
disease incurred or aggravated during the 
veteran's active service.  In providing 
the opinion, the physician should 
consider and discuss the significance, if 
any, of the February 1994 elbow "flare-
up" noted during service.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006) 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).



